DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Role Switching of Robots with Similar Appearance
The disclosure is objected to because of the following informalities:
In ¶[0031], “step 210” should be “step 201” because there is no step 210 in any of the drawings.
In ¶[0033], “synchronous” appears to be non-idiomatic, but could be “synchronize”.
In ¶[0033], “may defined to” should be “may be defined to”.
In ¶[0034], “the user differential the robots” appears to be non-idiomatic, but could be “the user differentiates the robots”.
In ¶[0042], “with the else robot” appears to be non-idiomatic, but could be “with the other robot”.
In ¶[0061], “step 303” is incorrect because there is no step 303 in any of the drawings.
In ¶[0064], “sixth months” should be “six months”.
In ¶[0105], “FIG. 13” is incorrect because there is no Figure 13, but this appears that it should be “FIG. 11”.
In ¶[0108], “needed by at least function” appears to be non-idiomatic, but could be “needed by at least one function”.
In ¶[0111], “FIG. 12” is incorrect because there is no Figure 12, but this appears that it should be “FIG. 11”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it can be construed as a ‘signal claim’, which is non-patent-eligible under patent case law interpreting 35 U.S.C. §101.  Patent-eligible subject matter excludes transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se).  See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007) and MPEP §2106.  Here, Applicant’s Specification, ¶[0113], provides various non-exclusive embodiments of a ‘computer readable storage medium’, but does not positively exclude transitory signal embodiments.  The USPTO takes the position that claims directed to computer readable media are broadly construed in light of the Specification, so that a claim is non-patent-eligible under 35 U.S.C. §101 if any described embodiment is non-patent-eligible.  The Specification, ¶[0113], only describes a computer readable storage medium as being “any medium capable of storing program codes, such as read-only memory . . .”, so that transitory embodiments of an optical fiber or a transmission cable that only store the program as a signal in a transitory manner are not excluded.  Applicant’s claim language is preambularly directed to a “non-volatile computer-readable storage medium”, but not to a “non-transitory computer-readable storage medium”.  Applicant can overcome this rejection by changing “non-volatile” to “non-transitory”.  

Allowable Subject Matter
Claims 1 to 11 are allowed.
Claim 12 would be allowable if rewritten to overcome the rejection under 35 U.S.C. §101 as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 appears to be allowable because the prior art of record does not disclose or reasonably suggest a robot role switching method comprising at a robot, the robot being capable of communicating with other robots within a predetermined range, identifying other robots having the same appearance as the robot itself within the predetermined range, and performing role exchange with the other robots having the same appearance as the robot itself within the predetermined range.
Generally, the prior art of record does not disclose or reasonably suggest performing role exchange between robots having a similar appearance.  The prior art discloses that it is known for a plurality of robots to communicate in a predetermined range to accomplish some task, e.g., Kawaguchi et al. (U.S. Patent No. 8,483,930).  Similarly, Suh (U.S. Patent Publication 2012/0059514) discloses a collaboration role of a plurality of robots through a communication unit for a teacher robot and a student robot.  However, none of the prior art of record clearly discloses or reasonably suggests performing role exchange between robots having a similar appearance.  
Jian et al. (CN 104238552) describes a following robot that is assigned to be a backup of a navigation robot when the navigation robot cannot continue to undertake the navigation task so that the standby following robot can replace the current navigation robot to serve as the navigation robot.  Jian et al., then, discloses ‘role exchange’ between robots, but does not clearly describe “identifying other robots having the same appearance as the robot itself within the predetermined range”.  That is, there is no express determination that a backup robot has the same appearance as the navigation robot in Jian et al.
The Specification, ¶[0003] - ¶[0004], describes that robots having the same model or generation may have the same appearance, and robots having the same appearance may be responsible for the same or similar tasks in production or assembly lines.  The Specification, ¶[0027] and ¶[0033], states that companies may set a code or style number to represent robots having the same appearance, and that robots having the same appearance may enable a synchronization mechanism so that each of the robots having the same appearance may know the setting and configuration information of another.
Applicant’s Specification, ¶[0004], states that role exchange between robots has an objective of improving user experience by accommodating requirements in some application scenarios.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 6, 2022